Plaintiff’s motion to prosecute appeal as a poor person granted. (See Civ. Prae. Act, § 198-a.) Application should be made at Special Term for an order directing either that the minutes should be transcribed at the expense of the County of Erie (see Civ. Prae. Act, § 1493) or that the defendant husband should be required to pay for the minutes. Motion to enlarge time for argument of appeal to February Term granted on condition that the record and the appellant’s brief be filed and served on or before January 17, 1962; respondent’s brief to be filed by February 1, 1962, if appeal is to be argued at the February Term